United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Riverdale, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0438
Issued: May 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 19, 2019 appellant filed a timely appeal from a September 16, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability, commencing November 5, 2015, causally related to her accepted employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances of the case
as set forth in the Board’s prior decisions are incorporated herein by reference. The relevant facts
are as follows.
On February 2, 2010 appellant, then a 31-year-old former part-time flexible city carrier,
filed an occupational disease claim (Form CA-2) alleging major depression, stress, anxiety,
fatigue, crying spells and digestive problems due to factors of her federal employment. OWCP
accepted that she sustained major depression (single episode) and a generalized anxiety disorder,
which arose on or about November 19, 2009. It accepted that appellant had been subjected to three
unjustified disciplinary actions that occurred on September 17, November 9, and 19, 2009.
Appellant stopped work on November 19, 2009 and OWCP paid her wage-loss compensation for
disability from work on the supplemental rolls commencing February 4, 2010 and on the periodic
rolls commencing June 6, 2010. On January 23, 2012 she returned to work in a part-time, limitedduty capacity. Appellant eventually increased to a six-hour workday, but then stopped work
entirely on June 28, 2012. OWCP paid her appropriate wage-loss compensation.
By decision dated March 5, 2014, OWCP terminated appellant’s wage-loss compensation
effective March 9, 2014 because she no longer had disability due to her accepted employment
conditions as of that date. It based its termination action on a June 28, 2012 report of Dr. David W.
Aycock, a clinical psychologist, and a June 19, 2012 report of Dr. Kenneth E. Goolsby, a Boardcertified psychiatrist and OWCP referral physician. Appellant appealed to the Board and, by
decision dated September 12, 2014, the Board reversed the March 5, 2014 termination decision,3
finding that the reports of Dr. Aycock and Dr. Goolsby were insufficient to establish that
appellant’s accepted employment conditions no longer caused disability. OWCP resumed paying
appellant wage-loss compensation on the periodic rolls.
On February 4, 2015 appellant returned to work in a full-time position as a billing clerk
with a private employer providing chiropractic services, and OWCP paid her compensation for
loss of wage-earning capacity.
In a September 15, 2015 report, Dr. Aycock noted that appellant’s current diagnoses were
depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified, and
indicated that these conditions were not aggravations of any preexisting conditions. He advised
that she had been able to function appropriately in an accommodating position as a billing clerk
for a private employer.
Appellant stopped work on November 5, 2015 and filed a claim for a recurrence of
disability (Form CA-2a) on November 9, 2015, alleging that she sustained a recurrence of
disability on November 5, 2015, due to her accepted emotional conditions. On the Form CA-2a
she indicated that her original injury had never resolved.

2

Docket No. 17-0050 (issued August 2, 2017); Docket No. 14-1161 (issued September 12, 2014).

3

Id.

2

In a November 5, 2015 report, Dr. Aycock indicated that appellant was suffering from her
accepted depression and anxiety conditions, and had been experiencing a recurrence of the
symptom complex of her original injury. He opined that her depressive and anxiety disorders were
directly caused by “her treatment on the job” at the employing establishment. Dr. Aycock
maintained that the return of appellant’s symptom complex could not be reasonably attributed to
any other cause except her mistreatment by the postmaster at the employing establishment. He
found that she was totally disabled as a result of the original injury.
In a November 25, 2015 development letter, OWCP requested that appellant submit
additional factual and medical evidence in support of her recurrence of disability claim. It afforded
her 30 days to respond.
In response to the development letter, appellant submitted a November 30, 2015 report
from Dr. Aycock who found that she sustained a totally disabling recurrence of her original 2009
symptom pattern that was caused by the harassment from her supervisors. He noted that she
reported that she enjoyed her new job and performed it well until October 2015 when her
depressive and anxiety symptoms returned with memories and dreams of her original employmentrelated injury. Dr. Aycock advised that appellant “began to experience the same symptoms that
debilitated her in 2009 with no other explanation beyond a spontaneous recurrence of the injuryrelated condition.”
Appellant also submitted notes from her psychotherapy treatment sessions. In notes dated
November 2, 2015, Dr. Aycock indicated that she reported that she received a performance
evaluation from her private employer containing a rating of three out of five in all but one area.
He noted that appellant reported that her functioning was deteriorating and that her depression and
anxiety were returning. Appellant worried that her disability was returning to a more intense level.
Dr. Aycock indicated that she reported that she was not working as quickly or proficiently as her
supervisor wanted and that she felt overwhelmed in her job each day. On November 5, 2015 he
indicated that appellant reported that her symptoms were intensifying and he believed that she was
now disabled from work. On November 30, 2015 Dr. Aycock noted that she reported that she was
still struggling with intensified depressive and anxiety symptoms related to her 2009 workplace
injury.
Appellant submitted a December 1, 2015 statement in which she indicated that there were
no recent events occurring at her private employer that caused her to stop working on
November 5, 2015. She maintained that she stopped work due to suffering a recurrence of her
2009 symptoms of depression and job-related stress caused by the employing establishment.
Appellant indicated that she enjoyed working for her private employer and asserted that her
accepted depression and anxiety conditions had never resolved.
In a January 20, 2016 decision, OWCP denied appellant’s claim, finding that she had not
met her burden of proof to establish a recurrence of disability commencing November 5, 2015 due
to her accepted emotional conditions. It determined that Dr. Aycock’s reports did not contain
sufficient medical rationale to establish such a recurrence of disability. OWCP noted that the
medical evidence of record, including treatment notes from November 2015, supported that there
were intervening causes that contributed to appellant’s inability to continue working at her
employer, such that there was no spontaneous recurrence of the accepted work-related condition.

3

Appellant disagreed with the January 20, 2016 decision and, on February 10, 2016, she
requested a review of the written record by a representative of OWCP’s Branch of Hearings and
Review.
In a February 1, 2016 report, Dr. Aycock opined that appellant’s condition exactly
corresponded with the definition of a recurrence of disability, namely a spontaneous change in the
medical condition, which resulted from a previous injury or occupational illness without an
intervening injury or new exposure to factors causing the original illness. He noted that the
recurrence of her accepted conditions was not a result of her experiences at her private employer
and indicated that her experiences at the clinic were “uniformly positive.”
By decision dated July 26, 2016, OWCP’s hearing representative affirmed OWCP’s
January 20, 2016 decision, finding that Dr. Aycock failed to adequately explain why appellant’s
current symptoms were completely a result of her 2009 injury, rather than being related to a new
intervening exposure in her private employment.
Appellant appealed to the Board and, by decision dated August 2, 2017,4 the Board
affirmed OWCP’s July 26, 2016 decision.
On October 17, 2017 appellant requested reconsideration of the denial of her recurrence of
disability claim. She submitted a March 1, 2018 statement in which she argued that new evidence
from Dr. Aycock addressed the perceived deficiencies of his earlier reports.
Appellant submitted an October 10, 2017 letter from Dr. Aycock who advised that she was
suffering from the accepted conditions of anxiety disorder and depressive disorder. Dr. Aycock
indicated that the letter was written to cure the deﬁciencies that were previously found in
appellant’s case. He noted that her accepted work injuries were caused by unjustified disciplinary
actions while she was employed as a letter carrier for the employing establishment, actions which
were well documented in appellant’s original complaint. Dr. Aycock indicated that appellant
actually enjoyed her employment experiences at her private employer. He maintained that she was
treated well by her employer, got along well with coworkers, and was given work that she could
accomplish appropriately. Dr. Aycock indicated that appellant reported no difﬁculties with her
employment at her private employer. He advised that, in November 2015, her anxiety and
depressive symptom complex intensiﬁed as a result of her personal perceptions of not being
adequate to fulﬁll her job duties. Dr. Aycock asserted that these feelings were not precipitated by
any behaviors of appellant’s private employer’s staff and he noted that she had been evaluated
positively by her supervisors there. He opined that the feelings of inadequacy and the
intensification of her depression and anxiety were directly related to a recurrence of the mindset
she experienced while at the employing establishment. Dr. Aycock indicated that appellant’s selfassessment reﬂected the negativity she underwent when she was injured at the employing
establishment, i.e., the injury that was accepted by OWCP. He maintained that she could not shake
these perceptions or the anxious and depressive conditions they spawned and, therefore, she was
reinjured and could not sustain her job with private employer.

4

Supra note 2.

4

By decision dated June 28, 2019, OWCP denied modification of its prior decision, finding
that appellant had not submitted sufficient medical evidence to establish a recurrence of disability,
commencing November 5, 2015, causally related to her accepted emotional conditions. It
determined that the evidence submitted on reconsideration was not sufficient to modify the prior
denials of her claim “because the evidence on file does not support your recurrence of disability
beginning [November 5, 2015] was directly related to the original accepted work injury.” OWCP
noted, “[t]here were new intervening factors that had an impact on your emotional condition that
contributed to your disability.”
On July 29, 2009 appellant requested reconsideration of the June 28, 2019 decision and
submitted a July 22, 2019 statement, in which she argued that her disability beginning
November 5, 2015 was entirely related to a spontaneous recurrence of the emotional conditions
she suffered at the employing establishment in 2009.
By decision dated September 16, 2019, OWCP denied modification of the June 28, 2019
decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.5 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations, and which is necessary because
of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction-in-force.6
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
injury, and supports that conclusion with medical reasoning.7 Where no such rationale is present,
the medical evidence is of diminished probative value.8
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
5

20 C.F.R. § 10.5(x); see J.D., Docket No. 18-1533 (issued February 27, 2019).

6

Id.

7

J.D., Docket No. 18-0616 (issued January 11, 2019); see C.C., Docket No. 18-0719 (issued November 9, 2018).

8

H.T., Docket No. 17-0209 (issued February 8, 2018).

5

of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work.9 As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition, or a change in the nature and extent of the limited-duty job requirements.10
ANALYSIS
The Board preliminarily notes that it is unnecessary to consider the evidence appellant
submitted prior to the issuance of OWCP’s July 26, 2016 decision, which was considered by the
Board in its August 2, 2017 decision. Findings made in prior Board decisions are res judicata
absent further merit review by OWCP under section 8128 of FECA.11 The Board finds that
appellant has not met her burden of proof to establish a recurrence of disability, commencing
November 5, 2015, causally related to her accepted employment injury.
Appellant submitted an October 10, 2017 letter from Dr. Aycock who advised that she was
suffering from the accepted conditions of anxiety disorder and depressive disorder, which were
caused by unjustified disciplinary actions while she was employed as a letter carrier for the
employing establishment. Dr. Aycock indicated that she actually enjoyed her private employment
experiences. He maintained that appellant was treated well by her private employer, got along
well with coworkers, and was given work that she could accomplish appropriately. Dr. Aycock
indicated that she reported no difﬁculties with her private. He advised that, in November 2015,
appellant’s anxiety and depressive symptom complex intensiﬁed as a result of her personal
perceptions of not being adequate to fulﬁll her job duties. Dr. Aycock asserted that these feelings
were not precipitated by any behaviors of her private employer’s Clinic staff and he noted that she
had been evaluated positively by her supervisors there. He opined that the feelings of inadequacy
and the intensification of her depression and anxiety were directly related to a recurrence of the
mindset she experienced while at the employing establishment. Dr. Aycock indicated that
appellant’s self-assessment reﬂected the negativity she underwent when she was injured at the
employing establishment. He maintained that she could not shake these perceptions or the anxious
and depressive conditions they spawned and, therefore, she was reinjured and could not sustain
her job with her private employer.
The Board finds that Dr. Aycock’s October 10, 2017 report is of limited probative value
with respect to appellant’s recurrence of disability claim because he failed to provide a rationalized
medical opinion explaining his conclusion that appellant’s claimed recurrence of disability
beginning November 5, 2015 was due to her accepted emotional conditions, major depression
(single episode) and generalized anxiety disorder. The Board has held that a report is of limited
probative value regarding causal relationship if it does not contain medical rationale explaining
how a given medical condition/level of disability has an employment-related cause.12 Dr. Aycock
9
See D.W., Docket No. 19-1584 (issued July 9, 2020); S.D., Docket No. 19-0955 (issued February 3, 2020);
Terry R. Hedman, 38 ECAB 222 (1986).
10

C.B., Docket No. 19-0464 (issued May 22, 2020); see R.N., Docket No. 19-1685 (issued February 26, 2020).

11

C.M., Docket No. 19-1211 (issued August 5, 2020).

12

See T.T., Docket No. 18-1054 (issued April 8, 2020); Y.D., Docket No. 16-1896 (issued February 10, 2017).

6

did not describe appellant’s accepted depression and anxiety conditions in any detail or explain
the medical process through which they could have caused disability on or after
November 5, 2015. He did not sufficiently describe the basis for the recurrence of her accepted
employment conditions. Dr. Aycock only generally noted, without elaboration that appellant was
subjected to unjustified disciplinary actions while she was employed as a letter carrier for the
employing establishment.
In OWCP’s regulations, a recurrence of disability is defined, in part, as an inability to work
after an employee has returned to work, caused by a spontaneous change in a medical condition
which had resulted from a previous injury or illness without an intervening injury or new exposure
to the work environment that caused the illness.13 Dr. Aycock did not adequately describe
appellant’s work circumstances during her private employment or otherwise sufficiently explain
why appellant’s emotional condition commencing in November 2015 was not related to her private
work or other nonwork-related causes. Importantly, he did not discuss his own psychotherapy
notes from November 2015 in which appellant reported events suggesting she might have reacted
to factors associated with her work at her private employer. In this regard, Dr. Aycock’s
October 10, 2017 report is of limited probative value regarding appellant’s recurrence of disability
claim because it is not based on a complete and accurate factual and medical history. The Board
has held that a report on a medical question is of limited probative value if it is not based on a
complete and accurate factual and medical history.14
As appellant has not submitted medical evidence establishing a recurrence of disability,
commencing November 5, 2015, causally related to her accepted emotional conditions, the Board
finds that she has not met her burden of proof.
On appeal, appellant alleges that OWCP misinterpreted the evidence of record, including
Dr. Aycock’s various reports. As explained above, Dr. Aycock’s reports did not provide sufficient
medical rationale to support recurrence, therefore, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability, commencing November 5, 2015, causally related to her accepted employment injury.

13

See supra note 6.

14

See supra note 8. See also M.W., Docket No. 20-0881 (issued January 13, 2021).

7

ORDER
IT IS HEREBY ORDERED THAT the September 16, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

